Appellant was convicted of engaging, with one Bob McGhee, on January 12, 1893, in a performance taxable by law, to-wit, a fight between man and man, without first obtaining a license therefor; and he was fined in the sum of $500, from which judgment he appeals.
The prosecution is under the Act of 1889, which declares that an occupation tax of $500 shall be imposed as a State tax upon every performance where there is a fight between man and man, or man and bulls, or dogs and bulls, etc. This law, however, has been changed by the Act of March 23, 1891, which directly prohibits prize fighting and pugilism, and declares that a pugilistic encounter between man and man, or a fight between man and a bull, or other animal, for money or other thing of value, or upon which money is bet, or to see which admission fees are charged, shall be deemed guilty of a felony, and punished by fine of not less than $500 nor more than $1000, and by confinement in the county jail not less than sixty days nor more than one year. Acts 22nd Leg., 54. The effect of this act was to repeal so much of the Act of 1889 as permitted an occupation tax to be charged on "fights between man and man, or between man and bulls, or other animals;" and this conviction being upon a repealed law, the judgment is reversed and the cause dismissed.
Reversed and dismissed.
Judges all present and concurring. *Page 51